EXAMINER’S COMMENTS
Response to Amendment
The following is in response to the applicants’ submission (e.g. amendment, remarks, etc.) filed on August 26, 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The added features of a “dielectric layer”, as now specifically recited in each of Claims 1, 7 and 14, are not taught by the prior art. The prior art references, mainly Soejima as the primary reference applied to each of Claims 1, 7 and 14 in the last office action, do not teach such a dielectric layer.  Furthermore, it would not be obvious to modify Soejima by adding such a dielectric layer because to do so would destroy the manufacturing process and/or the final structure of Soejima.  Therefore, the rejections under 35 U.S.C. 103 in the last office action have been withdrawn.  Support for such a feature is disclosed in the specification at Figure 4F, which shows forming the dielectric layer (46).
Accordingly, Claims 1 through 7, 9 and 12 through 22 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896